Marlow, J. (dissenting).
It is well settled that “[t]he exercise of the cy pres doctrine always involves a large measure of discretion” (Sherman v Richmond Hose Co. No. 2, 230 NY 462, 473 [1921]; accord City Bank Farmers Trust Co. v Arnold, 283 NY 184, 195 [1940]; see also Alco Gravure v Knapp Found., 64 NY2d 458, 471 [1985]). The IAS court properly exercised its discretion in denying petitioner’s application for approval of the subject stipulation of settlement setting forth the terms upon which transfer of the valuable Native American Collection held by petitioner would be accomplished. The portion of the stipulation found objectionable by the court, a provision requiring the transferee of the collection to pay petitioner $2.5 million, did not advance any purpose set forth in the 1930 transfer indenture pursuant to which the Native American Collection came into petitioner’s possession.
*19While it is true that a significant purpose of the transfer of the Native American Collection under the 1930 transfer indenture was to add to petitioner’s standing as a charitable and educational institution (see Board of Trustees of Museum of Am. Indian, Heye Found. v Board of Trustees of Huntington Free Lib. & Reading Room, 197 AD2d 64, 82-85 [1994], lv denied 86 NY2d 702 [1995]), it is plain that the transfer was not made to enhance petitioner’s financial footing, much less to assure petitioner’s financial viability. To the contrary, far from benefit-ting petitioner economically, petitioner’s undertaking under the transfer indenture of responsibility for the Native American Collection’s care and augmentation entailed its assumption of a very substantial and open-ended financial obligation. It was only upon petitioner’s continued ability to meet the costly custodial obligations imposed on it by the transfer indenture that its enjoyment of any institutional benefit under the indenture was contemplated.
The $2.5 million payment to petitioner by the Native American Collection’s eventual transferee is also objectionable on the ground that it potentially conflicts with the court’s exercise of the cy pres power—necessary now (cf id.) in light of petitioner’s admission that it is no longer able to meet its custodial responsibilities under the 1930 transfer indenture—to devise the most efficacious and dispositionally faithful alternative plan for housing the collection. The payment of the stipulated sum by the transferee will reduce the means available to the transferee to devote to the collection and may deter desirable potential transferees from bidding for the collection.
Accordingly, although recognizing that other viable alternatives were available, I cannot conclude on this record that the IAS court abused its discretion by concluding that the best way to distribute the trust assets in order to accomplish the remaining practicable charitable trust purposes was to require petitioner to request bids from the New York State Historical Association, Cornell University, the Smithsonian Institution, the American Museum of Natural History and any other appropriate institution, pursuant to the criteria set forth in the stipulation, except for the $2.5 million payment, and to provide that all interested parties be treated equally.
Mazzarelli, J.P., Sullivan and Ellerin, JJ., concur with Lerner, J.; Marlow, J., dissents in a separate opinion.
Order, Supreme Court, Bronx County, entered on or about October 23, 2002, reversed, on the law, without costs, petition*20er’s application granted and the stipulation of settlement approved. Motion seeking leave to file amicus curiae brief granted.